         Case 3:17-cr-30022-TSH Document 350 Filed 04/17/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION
 v.                                     )         NO. 3:17-30022-TSH
                                        )
ISAAC CARDONA,                          )
                   Defendant.           )
______________________________________ )


   MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO RECONSIDER
               ORDER OF DETENTION (Docket No. 335)

                                          April 17, 2020

HILLMAN, D.J.,

       The United States of America (the “Government”) charged Isaac Cardona (the

“Defendant”) with conspiracy to distribute and possess with intent to distribute 500 grams or more

of cocaine, conspiracy to distribute and possess with intent to distribute one kilogram or more of

heroin, and conspiracy to commit money laundering. The Court ordered the Defendant’s detention

pending trial on May 3, 2018. (Docket No. 108). The Defendant now moves for reconsideration

of that order. (Docket No. 335). He argues that the duration of his pretrial detention violates his

right to due process under the Fifth Amendment.

       “The First Circuit has recognized that ‘the due process clause of the United States

Constitution might well be violated if the length of detention is substantial enough to constitute

punishment without trial.’” United States v. Montrond, No. 09-10278, 2011 WL 1560932, at *2

(D. Mass. Apr. 25, 2011) (quoting United States v. Daniels, No. 98–30040, 2000 WL 1611124 (D.

Mass. Oct. 5, 2000)). There is no set period after which detention becomes punitive. United States

v. Zannino, 798 F.2d 544, 547 (1st Cir. 1986) (“Because due process is a flexible concept, arbitrary


                                                 1
         Case 3:17-cr-30022-TSH Document 350 Filed 04/17/20 Page 2 of 5



lines should not be drawn regarding precisely when defendants adjudged to be flight risks or

dangers to the community should be released pending trial.” (quoting United States v. Accetturo,

783 F.2d 382, 388 (3d Cir. 1986))). Instead, “the constitutional limit to the length of pretrial

detention requires an assessment on a case by case basis.” Daniels, 2000 WL 1611124, at *3. The

Court considers six factors in assessing the constitutionality of continued detention: (1) “the

seriousness of the charges,” (2) “the strength of the government’s proof that defendant poses a risk

of flight or a danger to the community,” (3) “the strength of the government’s case on the merits,”

(4) “the length of the detention that has in fact occurred,” (5) “the complexity of the case,” and (6)

“whether the strategy of one side or the other has added needlessly to that complexity.” Zannino,

798 F.2d at 547 (quoting Accetturo, 783 F.2d at 388).

       Here, while the charges against the Defendant are serious 1—he faces a mandatory

minimum prison sentence of five years for the cocaine conspiracy count and a mandatory

minimum prison sentence of ten years for the heroin conspiracy count—and the evidence against

him is strong, the record indicates that the Defendant played a relatively less influential role in the

conspiracy than others. For example, although at one point the Defendant travelled to California

to transport illegal substances into Massachusetts, he did not complete this task, and the evidence

suggests that he only agreed to attempt it because he was indebted to Cruz. The first and third

Zannino factors therefore only mildly weigh in favor of continued detention.




1
        The Court notes, however, that “[t]he charges against Defendant, although they remain
serious, are obviously less egregious than the murders at issue in Zannino; Defendant’s alleged
drug crimes are significantly different in terms of a propensity for violence.” See Daniels, 2000
WL 1611124, at *4; cf. Zannino, 798 F.2d at 547–48 (finding that a pretrial detention period of
sixteen months did not offend a defendant’s due process rights where the defendant was charged
with murder and faced a maximum sentence of 130 years).
                                                  2
         Case 3:17-cr-30022-TSH Document 350 Filed 04/17/20 Page 3 of 5



       As to the second factor, the Court continues to believe that the Defendant poses some risk

of danger to the community. However, the Court cannot say that the Government’s evidence of

dangerousness—prior firearm convictions and a propensity for violence, including providing

another felon with a firearm—is sufficiently strong to outweigh the remaining factors, all of which

favor release. See United States v. Beverly, No. 87-521, 1988 WL 36988, at *2 (N.D. Ill. Apr. 8,

1988) (“As a general rule, the stronger the justification for keeping a defendant in detention, the

longer he or she can be detained without violating the due process clause.”); cf. Zannino, 798 F.2d

at 547 (determining that a sixteen month period of detention did not violate due process where,

inter alia, the defendant had continued to engage in illegal activities despite being detained). For

example, the length of the contemplated detention period here is thirty-two months, 2 i.e., twice the

length of the detention at issue in Zannino, which the First Circuit noted would “in many, perhaps

most, cases, . . . be found to exceed the due process limitations on the duration of pretrial

confinement.”    798 F.2d at 548; see also Daniels, 2000 WL 1611124, at *6 (noting that

“[d]etention that has lasted [two years] ‘and without speculation, is scheduled to last considerably

longer, points strongly to a denial of due process’” (quoting United States v. Gonzales Claudio,

806 F.2d 334, 341 (2d Cir. 1986))). And while the Court ultimately upheld the constitutionality

of that period in Zannino, it only concluded that the length did not run “afoul of due process

limitations” after it determined that the defendant had himself caused most of the delay. See id. at

547–48. Here, in contrast, the Defendant has played no role in the delay of his trial date, nor has

the complexity of the case significantly contributed to that delay. 3 This case was ready for trial on

March 2, 2020 and was continued due to circumstances beyond either party’s control.



2
       This calculation is based in the currently scheduled November 20, 2020 trial date.
3
       The Government has partially contributed to the delay. Upon the Government’s motion,
the Court continued the trial date from November 12, 2019, to March 2, 2020. (Docket No. 214).
                                                  3
         Case 3:17-cr-30022-TSH Document 350 Filed 04/17/20 Page 4 of 5



       On balance, after considering all the Zannino factors, the Court concludes that further

pretrial detention of the Defendant would run “afoul of due process limitations.”               See id.

Specifically, the Court finds that a thirty-two-month period of pretrial detention would, under the

circumstances of this case, cross the threshold from permissible regulation into impermissible

punishment. See United States v. Salerno, 481 U.S. 739, 747–49 (1987) (noting that the pretrial

detention of a defendant serves important regulatory purposes when it is “of reasonable duration”

(emphasis added)); Bell v. Wolfish, 441 U.S. 520, 561 (1979) (noting that whether detention

constitutes impermissible punishment or permissible regulation “depends on whether [it is]

rationally related to a legitimate nonpunitive governmental purpose and whether [it] appear[s]

excessive in relation to that purpose”); cf. United States v. El-Hage, 213 F.3d 74, 81 (2d Cir. 2000)

(affirming the district court’s decision to allow pretrial detention for upwards of thirty to thirty-

three months where the defendant was a member of a terrorist organization and there was a risk

that, if released, he could pass information along to other individuals under investigation).

                                                  Order

        The Court accordingly grants the motion for release. (Docket No. 335). The Defendant

is ordered released from custody under the same terms and conditions as set by Magistrate Judge

Roberson on April 20, 2018, except that with respect to Condition U (location monitoring), the

court substitutes the following condition: the Defendant is released to home detention to be

monitored by randomly timed telephone calls from the supervising Probation Officer on a schedule

to be determined in the Probation Officer’s discretion, using an electronic application selected in

the discretion of the Probation Officer (e.g., FaceTime). The case is referred to Magistrate Judge

Robertson to modify those conditions as she sees fit.




                                                 4
     Case 3:17-cr-30022-TSH Document 350 Filed 04/17/20 Page 5 of 5



SO ORDERED

                                                       /s/ Timothy S. Hillman
                                                    TIMOTHY S. HILLMAN
                                                          DISTRICT JUDGE




                                   5
